
	

113 HR 1928 IH: Proprietary Institution of Higher Education Accountability Act
U.S. House of Representatives
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1928
		IN THE HOUSE OF REPRESENTATIVES
		
			May 9, 2013
			Ms. DeLauro (for
			 herself, Mr. Grijalva,
			 Ms. Schwartz, and
			 Mr. Takano) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To clarify the calculation of cohort default rates for
		  proprietary institutions of higher education under the Higher Education Act of
		  1965.
	
	
		1.Short titleThis Act may be cited as the
			 Proprietary Institution of Higher
			 Education Accountability Act .
		2.Clarification of
			 cohort default rateSection
			 435(m)(1) of the Higher Education Act of 1965 (20 U.S.C. 1085(m)(1)) is
			 amended—
			(1)in subparagraph
			 (B), by inserting after the first sentence the following: In calculating
			 the cohort default rate for a proprietary institution of higher education, the
			 Secretary shall treat current and former students at the institution who have
			 been granted, on loans made under part D and received for attendance at the
			 institution, a forbearance or deferment described in subparagraph (D) for any
			 period exceeding 6-months after entering repayment on such loans and before the
			 end of the second fiscal year following the fiscal year in which such students
			 entered such repayment, as students who have defaulted on such loans before the
			 end of such second fiscal year.; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(D)For purposes of subparagraph (B)—
						(i)the term
				forbearance means a forbearance granted for a reason described
				in subparagraph (A)(i)(II) or subparagraph (B) of section 428(c)(3); and
						(ii)the term
				deferment means a deferment granted for a reason described in
				subparagraph (B) or (D) of section
				455(f)(2).
						.
			
